Case 4:19-cv-04054-SOH Document 63                  Filed 05/28/21 Page 1 of 2 PageID #: 172




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

RON WESLEY HAYES                                                                         PLAINTIFF

v.                                     Case No. 4:19-cv-4054

CORPORAL HENDERSON, et al.                                                           DEFENDANTS

                                               ORDER

       Before the Court is a Report and Recommendation prepared by the Honorable Barry A.

Bryant, United States Magistrate Judge for the Western District of Arkansas. ECF No. 61. Judge

Bryant recommends that Plaintiff’s Motion to Reopen Case (ECF No. 59) be denied. Plaintiff has

filed objections. ECF No. 62. The Court finds the matter ripe for consideration.

       On May 13, 2020, the Court dismissed Plaintiff’s Amended Complaint (ECF No. 6) in this

matter without prejudice pursuant to Federal Rule of Civil Procedure 41(b) and Local Rule

5.5(c)(2) for failure to prosecute his case. ECF No. 57. On January 25, 2021, Plaintiff filed a

motion seeking to having his original case reopened and his claims against Defendants proceed.

ECF No. 59.

       On March 3, 2021, Judge Bryant issued his recommendation that Plaintiff’s motion to

reopen his case be denied. ECF No. 61. Judge Bryant finds that Plaintiff has not put forth any

argument undermining the Court’s previous determination that he failed to prosecute his case. Id.

at p. 2-3. He notes that the Court never received a change of address from Plaintiff to facilitate

communication and that eight months passed between dismissal and Plaintiff’s motion to reopen

this case. Id. at p. 3. Judge Bryant concludes that Plaintiff has not proffered a compelling reason

to reopen the case and that the appropriate manner for Plaintiff to litigate his claims is to file a new

complaint. Id. at 3-4. Plaintiff’s objections do not address the shortcomings highlighted by Judge
Case 4:19-cv-04054-SOH Document 63                   Filed 05/28/21 Page 2 of 2 PageID #: 173




Bryant. ECF No. 62. Plaintiff simply rehashes the basis of the claims in his Complaint and his

desire to hold Defendants accountable for their alleged violations of his rights. ECF No. 62.

          The Court finds that Judge Bryant’s conclusion is sound.       The Court appropriately

dismissed Plaintiff’s case for failure to prosecute. ECF No. 57. None of the arguments presented

by Plaintiff in his objections are relevant to the reasons why his case was previously dismissed by

the Court. Accordingly, the Court finds no reason to reopen Plaintiff’s case.

          Based on its de novo review, the Court overrules Plaintiff’s objections and adopts Judge

Bryant’s Report and Recommendation (ECF No. 61) in toto. Plaintiff’s Motion to Reopen Case

(ECF No. 59) is hereby DENIED. Plaintiff must file a new complaint if he wishes to litigate these

claims.

          IT IS SO ORDERED, this 28th day of May, 2021.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge




                                                 2
